Citation Nr: 0420141	
Decision Date: 07/26/04    Archive Date: 08/04/04

DOCKET NO.  03-20 492	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
vagotomy and pyloroplasty, currently evaluated as 10 percent 
disabling.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for scars resulting 
from a skin condition attributable to exposure to herbicides.

4.  Whether there is new and material evidence to reopen a 
previously denied claim of entitlement to service connection 
for acute arthritis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to February 
1962 and from August 1976 to May 1979, periods of service 
that are verified by DD Forms 214 now on file.  The DD Form 
214 documenting the latter period of service notes that he 
had two tours of duty in Vietnam, the first extending from 
May 1967 to November 1968 and the second from September 1969 
to September 1970, and it appears from other service 
personnel records that he served on active duty during these 
periods.  Service personnel records indicate that the veteran 
also had active duty from October 1970 to April 1972 and from 
September 1973 to February 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Los Angeles, California and a March 2002 rating decision of 
the RO at New Orleans, Louisiana.

Immediately after the veteran was separated from service in 
May 1979, the claims file was with the RO in San Francisco, 
California.  It was transferred thereafter to the Los Angeles 
RO.  It was transferred before March 2002 from the Los 
Angeles RO to the New Orleans RO, where it has remained.

Personal hearings were held before a hearing officer at the 
RO in January 2003 and before the Board at the RO in November 
2003.  Transcripts of the hearings are of record.
The veteran has asserted a claim of entitlement to service 
connection for peripheral vascular disease as a residual of 
the service-connected post-operative vagotomy and 
pyloroplasty disability for which he seeks an increased 
rating on this appeal.  This claim has not been adjudicated, 
and it is referred to the RO for appropriate action.  Because 
there are facts common to this claim and the claim for an 
increased rating, the RO should adjudicate the latter before 
considering the new claim.  See 38 C.F.R. §§ 4.14 (2003).

Following the decision below, the appeal of the claims of 
entitlement to an increased rating for post-operative 
vagotomy and pyloroplasty and to service connection for PTSD 
and scars, respectively, are REMANDED to the RO via the 
Appeals Management Center, in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  In an August 1979 rating decision, the RO denied service 
connection for arthritis; the RO notified the veteran of this 
decision in August 1979, and did not appeal it to the Board.

2.  Evidence received since the August 1979 rating decision 
denying service connection for arthritis is not cumulative or 
redundant, bears directly and substantially upon the issue of 
entitlement to service connection for acute arthritis, and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

CONCLUSIONS OF LAW

1.  The August 1979 rating decision denying the claim of 
entitlement to service connection for arthritis is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.302(a) 
(2003).

2.  Evidence received since the August 1979 rating decision 
is new and material evidence, warranting reopening of the 
claim of entitlement to service connection for acute 
arthritis.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and material evidence:  service connection for acute 
arthritis

In an August 1979 rating decision, the RO denied a claim for 
service connection for an acute arthritic episode.  In 
notifying the veteran of this decision, the RO wrote, 
"Although arthritis was recorded in service, we are unable 
to allow service connection because there is not evidence you 
now have this disability.  The veteran did not appeal this 
rating decision, and it is final.  38 U.S.C.A. § 7105(c); 
38 C.F.R. § 20.302(a).  When the denial of a claim is final, 
the claim may not be reopened or allowed except as provided 
by law.  38 U.S.C.A. § 7105(c).  However, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
38 U.S.C.A. § 5108.  

The veteran submitted a statement in August 1998 in which he 
requested service connection for arthritis.  The RO, 
characterizing the underlying claim as one for service 
connection for an "acute arthritis episode," denied the 
request to reopen in the February 2001 rating decision on the 
ground that it was not supported by new and material 
evidence.   The claim for service connection for arthritis 
that was denied in August 1979 and the current claim 
concerning acute arthritis are considered a claim for service 
connection for the same disorder.  They concern the same 
alleged disability, although described in somewhat different 
terms.  See Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  
Therefore, the RO was correct in identifying new and material 
evidence as a threshold question in the September 2001 rating 
decision.  Id.  

Whether new and material evidence supports an application to 
reopen a claim is a question that goes to the statutory 
jurisdiction of the Board to review the claim now and 
therefore must always be decided by the Board on appeal.  
Barnett v. Brown, 83 F. 3d 1380, 1384 (Fed. Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  In 
determining whether new and material evidence has been 
submitted sufficient to reopen a claim under 38 U.S.C.A. 
§ 5108, VA adjudicators review any evidence that has been 
added to the record since the last prior final disallowance 
of the claim on any basis.  Vargas-Gonzalez v. West, 12 Vet. 
App. 321, 325 (1999).  In this case, the August 1979 decision 
represents the last prior final denial of the claim.

It first must be determined whether there is evidence that is 
"new," that is, not of record at the time of the last final 
disallowance of the claim and not merely redundant or 
cumulative of other evidence that was then of record.  
Vargas-Gonzalez, 12 Vet. App. at 327; 38 C.F.R. § 3.156(a) 
(2001).  If it is found that the record contains "new" 
evidence relevant to the claim, the question whether that 
evidence is "material" is considered.  

The definition of new and material evidence is established by 
regulation.  The provisions of 38 C.F.R. § 3.156(a), defining 
new and material evidence, were amended effective August 29, 
2001.  The significant amendment concerns "material" 
evidence.  However, the amended definition is effective only 
for claims received on or after August 29, 2001, see 66 Fed. 
Reg. 45620-45632 (August 29, 2001), and the claim to reopen 
in this case was filed before that date.  Therefore, the 
previous definition of new and material evidence applies in 
this case.  That definition provides that new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a); Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The claimant does 
not have to demonstrate that the new evidence would probably 
change the outcome of the prior denial.  Rather, it is 
important that there be a complete record upon which the 
claim can be evaluated, and some new evidence may contribute 
to a more complete picture of the circumstances surrounding 
the origin of a claimant's injury or disability.  Hodge, 155 
F.3d at 1363.

For the limited purpose of assessing whether evidence is 
material, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  To be 
material, however, the evidence also must be competent on the 
particular issue to which it pertains.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) (citing Grottveit v. Brown, 5 Vet. 
App. 91 (1993)).  When a proposition is medical in nature, 
such as one concerning medical nexus, etiology, or diagnosis, 
then evidence proceeding from a medical, rather than a lay, 
source is required.  Voerth v. West, 13 Vet. App. 117, 120 
(1999).  

A number of items of "new" evidence have been introduced 
into the record since the August 1979 denial of the service 
connection claim.  Reports dated in 1984 document a 
diagnostic impression of musculoskeletal sprain.  A March 
1990 report prepared by a private physician indicates that 
the veteran complained of neck and back pain.  VA medical 
records dated in April and October 2002, respectively, 
document an assessment of arthritis and ongoing treatment for 
that condition, and an April 2001 medical record indicates 
that the veteran was seen for pain in his low back and legs.  
This is evidence that was not of record at the time of the 
August 1979 rating decision and is not merely cumulative of 
evidence that was.  Therefore, it is "new" evidence.  
38 C.F.R. § 3.156(a).  

This new evidence is competent, proceeding as it does from a 
medical expert in each instance, and is material to the 
service connection claim.  It is material because it lends 
support to the proposition that the veteran currently has 
arthritis.  Service connection may be awarded when a veteran 
has a disability resulting from injury or disease incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  The RO denied service connection in 
the August 1979 rating decision because it concluded that, 
although service medical records showed that the veteran had 
suffered from arthritis during service, there was no evidence 
that he had any current residuals of arthritis.  The cited 
new evidence, when taken as true for purposes of assessing 
the application to reopen, see Justus, 3 Vet. App. at 513, 
tends to show that the veteran has arthritis currently that 
could be related to the arthritis that he had during service.

This is evidence that would have to be considered in any fair 
assessment of the merits of claim.  38 C.F.R. § 3.156(a).  
Therefore, the Board finds that new and material evidence has 
been submitted in this case.  Id.  Because the claim of 
entitlement to service connection for arthritis has been 
supported by new and material evidence, it must be reopened.  
38 U.S.C.A. § 5108.

The Board notes that the application to reopen the service 
connection claim is subject to the Veterans Claims Assistance 
Act of 2000 but, because filed before August 29, 2001, only 
to the extent that this law requires VA to give notice to a 
claimant and his representative about what evidence is needed 
to substantiate the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  It 
appears that the RO did not furnish the veteran with notice 
concerning the kind of evidence that was needed to reopen the 
claim for service connection for arthritis.  However, because 
the Board has reopened the claim, the RO's failure to give 
notice concerning new and material evidence amounts in this 
case to harmless error.


ORDER

On the basis of new and material evidence, the claim of 
entitlement to service connection for arthritis is reopened; 
to this extent only, the appeal is granted. 


REMAND

The claims are remanded for completion of development action 
required by the Veterans Claims Assistance Act of 2000 (the 
VCAA).  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  The VCAA applies to all claims for VA benefits 
filed on or after the November 9, 2000, date of enactment of 
the VCAA, or filed before the date of enactment and not yet 
final as of that date.  38 U.S.C.A. § 5107 note (Effective 
and Applicability Provisions).  Regulations implementing the 
VCAA are (with the exception of certain provisions concerning 
the reopening of claims with new and material evidence) 
effective from the date of its enactment.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001).  The claim for an increased rating 
for post-operative vagotomy and pyloroplasty was filed after 
the date of enactment of the statute.  The claims for service 
connection for scars resulting from a skin condition 
attributable to exposure to herbicides and for PTSD and the 
reopened claim for service connection for acute arthritis 
were pending before VA when the statute was enacted.  Thus, 
all of the claims are governed by the VCAA.  See Pelegrini v. 
Principi, 17 Vet. App. 412, 417-19 (2004).  

i.  Service connection for PTSD

The veteran asserts that he is entitled to service connection 
for PTSD because he developed this disability as a result of 
stressful experiences (stressors) that he had during his 
service in Vietnam.  The provisions of 38 C.F.R. § 3.304(f) 
govern service connection for PTSD.  The regulation was 
revised effective March 7, 1997.  See 64 Fed. Reg. 32, 807 
(June 18, 1999).  Because the veteran's claim was filed in 
August 1998, it is subject to the provisions of the revised 
regulation.  

Under C.F.R. § 3.304(f), service connection for PTSD requires 
medical evidence of a current diagnosis of PTSD rendered in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and a stressor 
that a veteran claims to have encountered during service; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  Section 4.125(a) provides that for VA 
purposes, a PTSD diagnosis must satisfy the standard for that 
diagnosis contained in the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders-IV 
(DSM-IV).  38 C.F.R. § 4.125(a) (2003).

The requirement that veterans' accounts concerning stressors 
be corroborated by other evidence can be suspended in some 
instances for veterans of combat.  38 C.F.R. § 3.304(f).  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to the 
combat, then in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the occurrence of the claimed 
stressor is proven by the veteran's word without there being 
a need for corroborating evidence.  38 C.F.R. § 3.304(f); see 
also 38 U.S.C.A. § 1154(b) (West 2002).

For VA purposes, to engage in combat with the enemy means to 
participate directly in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99, 65 Fed. Reg. 6257 
(October 18, 1999).  This definition does not apply to 
veterans who served in a general "combat area" or "combat 
zone," but did not themselves engage in combat with the 
enemy.  Id.  The rule of VA adjudication that a claimant must 
be given the benefit of the doubt on any issue material to a 
determination of a claim when the evidence on that issue is 
in relative equipoise, see 38 U.S.C.A. § 5107(b) (West 2002), 
38 C.F.R. § 3.102 (2003), applies to a determination 
concerning whether a veteran engaged in combat with the enemy 
during service.  Id.

Where a current diagnosis of PTSD is shown, the sufficiency 
of a stressor to support the diagnosis is presumed.  
Nevertheless, credible evidence that the claimed in-service 
stressor actually occurred is also required.  Pentecost v. 
Principi, 16 Vet. App. 124, 126 (2002).

Service connection for PTSD may not be granted unless VA 
adjudicators first have determined that the alleged stressor 
or stressors actually occurred.  38 C.F.R. § 3.304(f).  When 
such verification is lacking, a diagnosis of PTSD, even when 
linking the disease to one or one or more of the stressors 
alleged by the veteran, is not a sufficient basis upon which 
to conclude that the disease is service related.  West v. 
Brown, 7 Vet. App 70 (1994).  Whether a stressor alleged in 
support of the claim actually occurred and was experienced by 
the veteran is not a medical question but a question of fact 
to be resolved by VA adjudicators alone.  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Wood v. Derwinski, 1 
Vet. App. 190 (1991).  The determination is to be made with 
reference to the "places, types and circumstances" of a 
veteran's service.  38 C.F.R. § 3.303(a).

The RO denied the claim for service connection for PTSD 
because it had determined that none of the stressors alleged 
by the veteran in support of the claim could be accepted as 
verified because there was no evidence that he had 
participated personally in the events that he described.

The Board disagrees with the RO's conclusion.  The Board 
finds that some of the stressors alleged by the veteran are 
corroborated by his individual service personnel records and 
by histories and other reports concerning two of the units in 
which his service personnel records show he served in 
Vietnam.  These histories and other reports concerning the 
activities of the units show that during times when the 
veteran was with them, they were subject to attack from the 
enemy and engaged in combat with the enemy under 
circumstances like those the veteran has depicted in 
describing some of his stressors. 

His service personnel records indicate that as a soldier in 
the United States Army, the veteran performed two tours of 
duty in Vietnam during two specific periods, the first 
extending from May 1967 to November 1968 and the second from 
September 1969 to September 1970.

The stressors that the veteran has alleged in support of his 
claim are all combat related.  Although he acknowledges, and 
his service personnel records show, that he held the military 
occupation specialty of food service specialist during both 
of these tours of duty, he contends that he operated in 
combat circumstances both while participating in supply 
convoys and while performing guard duty.  The alleged 
stressors can be summarized as follows:  (i) that convoys of 
his transportation unit in which he was participating came 
under ambush attack from the enemy and suffered casualties 
while moving from "Anke" to Pleiku in 1967 and 1968; (ii) 
that convoys of his transportation unit in which he was 
participating came under ambush attack regularly from the 
enemy and suffered casualties (wounding and killing) while 
moving from Qui Nhon to Pleiku and other places; (iii) that 
members of his transportation unit whom he knew were killed 
when the enemy ambushed convoys in which he did not 
participate, including one soldier (named) who died in his 
arms after falling off the truck after arriving at the unit's 
base; (iii) that during Tet of 1967, his transportation unit 
was stationed in Pleiku and suffered casualties from enemy 
attacks, and two soldiers (named) whom he knew were killed 
and wounded, respectively, (iv) that during Tet of 1968, his 
transportation unit suffered casualties from enemy attacks 
that were worse than during the 1967 Tet, and two soldiers 
(named) whom he knew were killed, and (v) that during both 
his tours of duty in Vietnam, he often pulled guard duty at 
his units' compounds when there were nightly firefights with 
the enemy in which soldiers wound be wounded or killed.

His own service personnel records lend support to his account 
of his stressors.  A DD Form 214 notes that he received the 
Good Conduct Medal, the National Defense Service Medal, the 
Vietnam Service Medal for 10 campaigns, the Vietnam Campaign 
Medal with 60 device, and the Vietnam Cross of Gallantry with 
palm, and a badge for rifle marksmanship.  The badge and the 
awards other than the Vietnam Cross of Gallantry do not 
denote combat service.  However, the Vietnam Cross of 
Gallantry, a unit citation, is indicative of combat service.  
It was awarded by the Vietnamese government for valorous 
combat achievement.  When accompanied by a palm, the award 
was one given to the unit before the Armed Forces.  AR 600-8-
22, Ch. 9,  2-27 (February 25, 1995).  Thus, this award 
shows that the veteran served with a unit in Vietnam that saw 
significant combat with the enemy.  In a general way, 
therefore, the award supports the veteran's account of 
combat-related stressors.

Histories and reports concerning two of his units in Vietnam 
further corroborate the veteran's account of his stressors.  
The RO wrote to the United States Armed Services Center for 
Research of Unit Records (USASCRUR) in May 1999 requesting 
that it attempt to verify the alleged stressors with service 
department records.  The RO received from USASCRUR in 
November 2000 a unit history for the calendar year 1969 by 
the 534th Transportation Company, an Operational Report - 
Lessons Learned (OR-LL) feeder report submitted by the 534th 
Transportation Company for the quarter ending July 31, 1970, 
and a Summation of Combat Activities Involving Military 
Police During the Period January 30-February 6, 1968 by the 
359th Transportation Company. 

The 534th Transportation Company and the 359th Transportation 
Company are two of the units in which, it is shown by his 
individual service personnel records on file, the veteran 
served in Vietnam.  His individual service personnel records 
show that he served in these units during times that are 
covered by the records received from USASCRUR:  with 534th 
Transportation Company during a period extending from 
September 1969 to October 1970 and with the 359th 
Transportation Company, during a period extending from May 
1967 to August 1968.

The unit history for the calendar year 1969 by the 534th 
Transportation Company documents a number of combat incidents 
in which soldiers were killed and wounded.  The history shows 
that a number of these incidents involved ambushes by the 
enemy of unit convoys.  One such ambush is shown to have 
occurred during the veteran's time with that unit:  an ambush 
of the Song Be convoy in November 1969, in which, the history 
indicates, three soldiers were wounded and nine members of 
the unit cited individually for valor. 

The OR-LL feeder report by the 534th Transportation Company 
for the quarter ending July 31, 1970, documents that two 
soldiers were wounded, and one soldier killed, in hostile 
action during this period and that in July 1970, a unit 
convoy moving from Dau Tieng to Tan An was ambushed by the 
enemy.  The veteran served with the unit during this period.

The Summation of Combat Activities Involving Military Police 
During the Period January 30-February 6, 1968, by the 359th 
Transportation Company documents attacks by the enemy against 
the unit base camp in Qui Nohn, which the report indicates 
was guarded by military police, during this period.  The 
veteran served with the unit during this period.

On the basis of all of this evidence, the Board finds that 
the stressors alleged by the veteran concerning participating 
in convoys that came under ambush attack by the enemy in 
which other soldiers were wounded or killed and performing 
guard duty at his units' compounds at night during firefights 
with the enemy in which soldiers were wounded or killed are 
sufficiently corroborated by credible evidence and must be 
acccepted as verified.  His participation in those combat-
related activities is inferred from the service department 
documentation of the activities of his units.  The exposure 
of a veteran to a specific traumatic event during service 
need not be proven by direct evidence of his individual 
participation in that event but instead may be inferred from 
credible evidence showing the involvement of his unit in that 
event.  Suozzi v. Brown, 10 Vet. App. 307, 310-11 (1997); 
Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002).  Any 
reasonable doubt that may appear to remain in this case about 
whether the veteran indeed experienced the stressors in 
concern personally must be resolved in his favor.  38 C.F.R. 
§ 3.102 (2003); see also 38 U.S.C.A. § 5107(b).  

Included among the medical records on file are current 
assessments and notations, asserting that the veteran has 
PTSD.  A VA medical record dated in April 2002 shows a 
multiaxial assessment containing an Axis I diagnosis of 
depression and PTSD.  In an October 2001 discharge summary, 
there is an Axis I diagnosis consisting of PTSD, pathological 
gambling, polysubstance abuse, and depressive disorder not 
otherwise specified.  A December 2000 progress note states a 
diagnostic impression of PTSD (and also, low back pain).  In 
addition, the report of an "Agent Orange" examination 
performed by VA in February 1999 lists PTSD as one of three 
diagnoses arrived at during the examination.

However, it is not shown that these diagnoses or assessments 
of PTSD conform to the DSM-IV diagnostic standard for PTSD as 
is required by section 3.304(f).  Furthermore, it is not 
shown that any of these diagnoses or assessments are based 
specifically on one or more stressors that the veteran 
experienced during his service in Vietnam.  It therefore 
appears to the Board that the medical reports now on file do 
not satisfy the requirements for a PTSD diagnosis set forth 
in the regulation.  

The veteran has not been afforded a VA medical examination in 
conjunction with his claim.  The VCAA requires VA to secure a 
medical examination or opinion if such is necessary to decide 
a claim for benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  For a VA examination to be considered 
necessary under the VCAA to the decision of a claim, it must 
be the case that there is competent evidence on file that a 
veteran has a current disability or persistent and recurring 
symptoms of disability that in turn may be associated with 
his active service but at the same time, the medical evidence 
on file is insufficient to resolve the claim.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  

A VA examination is needed to address the question whether 
the veteran currently has PTSD, as defined in DSM-IV, as the 
result of the stressors that the Board has found he 
encountered during his service.  38 U.S.C.A. § 5103A(d)(2); 
38 C.F.R. § 3.159(c)(4)(i).  The report of the VA examination 
to be performed on remand should discuss the DSM-IV standard 
for the diagnosis of PTSD and explain how it applies to the 
veteran's case.  38 C.F.R. § 3.304(f).  The VA examination 
should be performed only after the RO has made all 
appropriate efforts to associate with the claims file all 
outstanding VA medical records pertinent to the claim.  See 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).

ii.  Service connection for scars resulting from a skin 
condition attributable to exposure to herbicides

The veteran asserts that he is entitled to service connection 
for a skin condition resulting from his exposure to 
herbicides during his service in Vietnam.  Current VA medical 
records show that the veteran has been treated for one or 
more skin conditions.  An April 1999 record notes that he has 
seborrheic keratosis on his back, xerosis, and post-
inflammatory hyperpigmentation; a September 2001 record, that 
he has smooth hyperpigmented macules on his left arm, 
hyperpigmented slightly scaly and coin-shaped areas on his 
right arm, and some melasma on his left shin, all probably 
representing a "fixed drug eruption"; an October 2002 
record, that he has a scaly, hyperpigmented, and puritic rash 
on his right arm with a raised border; a November 2002 
record, that he has patches of hyperpigmentation on the upper 
and lower extremities, likely representing post-inflammatory 
hyperpigmentation and not warranting further treatment; and 
an April 2003 record, that he is being treated with a topical 
cream and pills for an itchy skin rash.  The report of the 
"Agent Orange" examination performed by VA in February 1999 
lists "dermatitis" as one of three diagnoses arrived at 
during the examination.

Because the veteran in this case served in the Republic of 
Vietnam between January 9, 1962, and May 7, 1975, he is 
presumed under the law to have been exposed to herbicide 
agents.  38 U.S.C.A. § 1116(f).  The law provides a 
rebuttable presumption of service connection for certain 
diseaseswhich become manifest after separation from service 
(subject to certain periods of time for certain diseases) in 
veterans who served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), (d), 
3.309(e).  The last date on which a veteran shall be presumed 
to have been exposed to an herbicide agent shall be the last 
date on which he or she served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975.  38 C.F.R. § 3.307(a)(6)(iii).

"Chloracne or other acneform disease consistent with 
cloracne" are skin diseases cited by this law.  However, the 
medical records now on file do not show that the veteran's 
skin condition has been diagnosed as one of these diseases.  
Therefore, on the basis of the record as it now stands, the 
veteran is not entitled to a presumption that he has a skin 
disease that resulted from exposure to herbicides during 
service. Concerning this, the Secretary of Veterans Affairs, 
under the authority granted by the Agent Orange Act of 1991, 
has determined that a presumption of service connection based 
on exposure to herbicides, such as Agent Orange, is not 
warranted for certain conditions, including any condition for 
which the Secretary has not specifically determined a 
presumption of service connection is warranted.  68 Fed. Reg. 
27,630 (2003).

Nevertheless, the courts have determined that the law does 
not preclude a veteran from establishing service connection 
for a disorder as due to Agent Orange exposure with proof of 
actual direct causation, a task that "includes the difficult 
burden of tracing causation to a condition or event during 
service" such as exposure to herbicides or other chemicals.  
Combee v. Brown, 34 F.3d 1039, 1040-43 (1994).  As with any 
claim for service connection on a "direct" basis, the 
evidence must establish that current disability exists and 
that that disability either had its onset in service or is 
the result of a disease or injury -- or of an event, such as 
exposure to herbicides -- incurred in service.  In this case, 
there is no evidence of any skin condition in the service 
medical records available.

The Board concludes that this claim must be remanded to 
ensure that the duties to notify the veteran of the evidence 
he must submit to substantiate the claim for service 
connection for a skin condition are fulfilled and to ensure 
that the duty to assist him in obtaining all possibly 
relevant evidence is fulfilled.  Concerning the duty to 
notify, he should be notified that, since he has not been 
diagnosed as having any skin disease for which a presumption 
of service connection is provided under the law, he must 
substantiate his claim with proof of actual direct causation, 
a task that "includes the difficult burden of tracing 
causation to a condition or event during service" such as 
exposure to herbicides or other chemicals.  In other words, 
he must be notified that he should submit competent medical 
evidence which indicates that a current skin condition is 
related to a disease, injury, or event, to include exposure 
to Agent Orange, in service.  With regard to the duty to 
assist, the Board notes that the RO should attempt again to 
obtain the veteran's missing service medical records and 
clealy document for the claims file the attempts made.  If no 
additional records can be found and the RO concludes that 
further attempts to obtain the records would be futile, the 
RO should notify the veteran regarding what records it was 
able to obtain and what records are missing.  38 C.F.R. 
§ 3.159(c)(2).

Based on additional evidence that is presented or secured, if 
any, the RO should then decide whether VA must provide a 
medical examination in this case to decide the claim for 
service connection for a skin disorder.  38 C.F.R. 
§ 3.159(c)(4).

iii.  Service connection for acute arthritis (reopened claim)

The veteran asserts that he is entitled to service connection 
for acute arthritis because he first developed the disease, 
and was treated for it, during service in the 1950's (that 
is, during the period of service extending from March 1954 to 
February 1962).  The service medical records now on file do 
not show that the veteran was ever treated for arthritis 
during service.  However, it appears that relevant service 
medical records are missing or were never obtained.

His hearing testimony and written statements describing 
treatment for arthritis during service suggest that he was 
treated at least two military hospitals (Walter Reed Army 
Medical Center, Brooks Army Medical Center, and Fort Hood, 
Texas (possibly, Darnall Army Hospital) during the period of 
service extending from March 1954 to February 1962.  However, 
service medical records on file do not include any from this 
period of service.  
In the August 1979 rating decision denying service connection 
for arthritis, the RO noted that hospital reports dated in 
September 1977 "showed a history of rheumatoid arthritis 
1966 through 1969 with hands, wrists, shoulders, knees being 
involved" and that "[s]eparation exam noted history of 
acute arthritis episode in 1956 without residual deformity."  
Service medical records for 1956, the period referred to by 
history in the separation examination report are not now on 
file.

In the June 2003 statement of the case addressing the claim 
for service connection for acute arthritis, the RO noted that 
it had requested additional service medical records for the 
veteran from the service department and was told by the 
service department in reply that all service medical records 
had been sent to the San Francisco, California, RO when the 
veteran retired from the service.  The RO indicated in the 
statement of the case that it had not made additional efforts 
to locate the service medical records that could substantiate 
the veteran's claim.  The claims file shows that the RO did 
not provide a notice to the veteran and his representative 
that it had not located the service medical records.

The RO's actions in this matter fall short of what is 
required of VA under the VCAA.  Under the VCAA, VA has a duty 
to assist a claimant with obtaining medical and other 
documentary evidence pertinent to a claim.  38 U.S.C.A. 
§ 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The claimant 
has a duty under the VCAA to furnish the information needed 
to adequately identify such records.  38 U.S.C.A. § 5103A(b).  
When records needed to decide a claim for VA benefits are in 
the custody of a federal department or agency, VA must 
continue to try to obtain them until it has been successful 
unless it is reasonably certain that they do not exist or 
that further efforts to obtain them would be futile.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  Specific 
notice must be provided to a claimant and the claimant's 
representative if VA is unable to obtain any records that are 
needed to substantiate a claim.  See 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(e).

On remand, the RO must undertake to obtain the veteran's 
service medical records extending from March 1954 to February 
1962 and those referred to in the August 1979 rating decision 
in a manner that complies completely with the requirements of 
the VCAA.
At the same time, the Board finds that the evidence now on 
file, to include the RO's summary in the August 1979 rating 
decision of the content of certain service medical records, 
while not resolving the claim, is sufficient to warrant the 
performing of a VA examination in conjunction with the claim.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  This 
evidence indicates that the veteran had arthritis during 
service and has symptoms of arthritis today.  As noted above, 
current VA medical records indicate that the veteran may have 
arthritis.  Medical records dated in April and October 2002, 
respectively, document an assessment of arthritis and ongoing 
treatment for that condition, and an April 2001 medical 
record indicates that the veteran was seen for pain in his 
low back and legs.

The Board notes that that arthritis will be presumed to be 
service related if manifested, by a veteran who had active 
service for ninety days or more during a war period or after 
December 31, 1946, to a compensable degree within the one-
year period immediately following the veteran's separation 
from service.  38 C.F.R. § 3.307, 3.309(a).  In this case, 
there are several periods of service to be taken into 
account.

iv.  Increased rating for post-operative vagotomy and 
pyloroplasty

The veteran's post-operative vagotomy and pylorplasty 
disability is evaluated under Diagnostic Codes 7348 and 7305.  
See 38 C.F.R. § 4.114, Diagnostic Codes 7305, 7348 (2003).  A 
rating of 10 percent is in place for this disability.

The veteran filed his claim for an increased rating for this 
disability in May 2001.  In November 2001, two VA 
examinations were performed in conjunction with the claim.  
The report of the VA examination of the intestines states an 
impression of "[p]ost vagotomy and pyloroplasty."  
Concerning the disability, the examination report states 
only:  "At present, the patient does not relate any symptom 
to his GI tract."  The report of the VA examination of the 
stomach and duodenum and for peritoneal adhesions reveals 
that it was performed by the same examiner as performed the 
examination of the intestines and states an impression of 
"[p]ost vagotomy and pyloroplasty" with a comment that 
"[a]t present the patient does not have any symptoms of 
ulcer or dumping syndrome."  Concerning the disability, the 
examination report states that "[a]t present [the veteran] 
does not have any symptoms except he says he cannot eat a big 
meal" and notes that "[t]here is no sign of any dumping 
syndrome like diarrhea or hypoglycemia or any excessive 
sweating," "[t]here is no vomiting . . . hematemesis or 
melena . . . constipation . . . colicky pain . . . [or] sign 
of anemia," that "[t]he patient's weight is around 126 
pounds . . . [and has been] the same for a long time," and 
that "[the] [c]onjunctivae . . . [and] [t]he nail beds are 
pink."

Thus, the only digestive disability symptoms reported in 
either November 2001 VA examination reports is inability to 
eat a "big meal."  In this respect, the examination reports 
are in conflict with the medical records on file and the 
account of symptoms given by the veteran himself during 
treatment or to VA in support of his claim.  For example, VA 
outpatient treatment records note in October 1998, that an 
upper GI series shows that the veteran has a deformed 
duodenal bulb; in April 2001, that he eats three small meals 
a day and has heartburn; in April 2002, that he has GERD 
(gastroesophageal reflux disease); and in October 2002, that 
he has had continuing treatment for GERD.  The transcript of 
the November 2003 hearing before the Board indicates that the 
veteran testified that he taking medication for ulcers, ate 
only two meals a day, suffered from constipation, and had 
experienced weight loss. 

Therefore, there is a conflict between the November 2001 VA 
examination reports and both other medical evidence and the 
lay evidence concerning what symptoms of digestive disability 
the veteran actually has, and this conflict requires that 
another VA examination be performed.  38 U.S.C.A. 
§ 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  The claim is 
remanded for that purpose.

The examination to be performed on remand must identify the 
scope, and the predominant characteristic, of the disability 
in concern so that it may be rated under the appropriate 
diagnostic code.  Specifically, it must be determined whether 
the post-operative vagotomy and pyloroplasty disability 
involves GERD and/or other digestive disorders.  The Board 
notes that the portion of the rating schedule pertaining to 
disabilities of the digestive system contemplates that such 
disabilities may involve more than one specific disorder and 
therefore may invoke more than one diagnostic code.  The 
rating schedule provides that when more than one diagnostic 
code is thus applicable (specifically, more than one of the 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7245 to 7348 inclusive), a single evaluation is to be 
assigned under "the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such evaluation."  38 C.F.R. § 4.114.  
Re-examination of the veteran therefore is required so that 
the scope, and individual features, of his service-connected 
disability of the digestive system may be clarified and the 
disability then rated under the diagnostic code reflecting 
its predominant characteristic.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).

The VA examination should be performed only after the RO has 
made all appropriate efforts to associate with the claims 
file all outstanding VA medical records pertinent to the 
claim.  See Green, 1 Vet. App. at 124; 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3).  VA medical records on file are 
dated no later than approximately March 2003.  Also, a June 
2001 VA medical record notes that the veteran said that he 
moved from California to Louisiana in October 2000, but 
medical records prepared at the California VA medical 
facility where the veteran was treated are dated no later 
than approximately May 1999.  Therefore, the RO should assure 
that it has secured not only VA medical records dated after 
approximately March 2003 but those from the California VA 
medical facility dated approximately from May 1999 to October 
2000.

Before this development action is completed, the veteran must 
be given notice concerning the evidence that is needed to 
substantiate his claim.  

Under the VCAA, VA has a duty to give claimants certain 
notice concerning the evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. at 186-87.  The notice must be 
furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice must explain which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Quartuccio, 16 Vet. App. at 186.  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

The RO provided the veteran and his representative with a 
letter in June that accomplished the notice required by the 
VCAA as concerns the service connection claims, but it did 
not deal with the increased rating claim, nor did any other 
such letter from the RO.  Corrective action therefore must be 
taken on remand.

Accordingly, this case is REMANDED for the following actions

1.  Ensure that all development and 
notice required by the VCAA and its 
implementing regulations have been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  Notify the 
veteran that, since he has not been 
diagnosed as having any skin disease for 
which a presumption of service connection 
based on Agent Orange exposure is 
provided under the law, he must 
substantiate his claim with proof of 
actual direct causation.  In other words, 
he must be notified that he should submit 
competent medical evidence which 
indicates that a current skin condition 
is related to a disease, injury, or 
event, to include exposure to Agent 
Orange, in service.  

2.  Provide the veteran with notice 
concerning the kind of evidence or other 
information that is required to 
substantiate the claim of entitlement to 
an increased rating for post-operative 
vagotomy and pyloroplasty.  In describing 
the kind of evidence that could support 
the assignment of an increased rating, 
the notice should take into account the 
rating criteria stated in all diagnostic 
codes concerning disabilities of the 
digestive system that could be relevant 
to the claim.

The notice must ask the veteran to 
furnish identifying information about any 
medical records he believes could 
substantiate his claim.  The notice must 
indicate which evidence the veteran is 
finally responsible for obtaining and 
which evidence VA will attempt to obtain 
on his behalf and must meet the other 
requirements for such notices set forth 
in 38 U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b) (2002).  Quartuccio.  
The notice must ask the veteran to submit 
all evidence now in his possession that 
is pertinent to his claim.  

Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

3.  Obtain all medical records that the 
veteran identifies in response to the 
notice requested in Paragraph 2.

Obtain a complete set of the veteran's 
service medical records, and in 
particular, for the period of service 
extending from March 1954 to February 
1962 and the service medical records 
referred to by the RO in the August 1979 
rating decision.  

Obtain all VA medical records for the 
veteran from the Loma Linda, California 
VA medical facility that are dated from 
May 1999 to October 2000.

Obtain all VA medical records for the 
veteran that are dated from March 2003 to 
the present.

Document in the claims file the actions 
taken to secure this evidence.  Associate 
with the claims file all new medical 
records obtained.  Provide appropriate 
notice to the veteran and his 
representative regarding records that 
could not be obtained.  See 38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(e).

4.  After the development requested in 
the preceding paragraphs has been 
accomplished, schedule the veteran for 
the following examinations:

(A)  A PTSD examination to determine 
whether he has PTSD as the result of a 
stressor encountered in service.  Arrange 
for this examination to be performed by a 
psychiatrist.

The examiner should conduct a thorough 
psychiatric evaluation of the veteran 
and, on the basis of sound diagnostic 
principles and a review of the medical 
records, provide a diagnosis of each 
acquired psychiatric disorder found.  

If the evaluation results in a diagnosis 
of PTSD, the examiner should state in the 
examination report whether the verified 
stressors (which are participating in 
convoys that came under ambush attack by 
the enemy in which other soldiers were 
wounded or killed and performing guard 
duty at his units' compounds at night 
during firefights with the enemy in which 
soldiers would be wounded or killed) is 
sufficient to support the diagnosis of 
PTSD.  In considering whether to assign a 
diagnosis of PTSD and whether the 
verified stressors are sufficient to 
support such a diagnosis, the examiner 
must apply the diagnostic criteria for 
PTSD contained in the American 
Psychiatric Association's DSM-IV.  The 
examination report must show that such an 
analysis was performed.  

If a diagnosis of PTSD is not made, the 
examiner should explain in the 
examination report why such a diagnosis 
is not warranted.  All tests and studies 
thought necessary by the examiner should 
be performed.  All opinions expressed in 
the examination report must be 
accompanied by a full rationale.

The claims file must be made available to 
the examiner.  The examiner is requested 
to confirm that the claims file was 
available for review and pertinent 
documents contained in the claims file 
were in fact reviewed.  

(B)  A rheumatology examination determine 
whether the veteran has arthritis that is 
attributable to a disease or injury 
incurred in service.

The examination report must list all 
diagnoses arrived at during the 
examination that are pertinent to 
arthritis.  The examination report should 
express the examiner's opinion whether it 
is at least as likely as not that the 
veteran has arthritis currently as the 
result of a disease (including arthritis) 
or an injury that he experienced during 
any of his service.  (The term "at least 
as likely as not" does not mean within 
the realm of medical possibility, but 
rather that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

All opinions expressed in the examination 
report must be accompanied by a full 
rationale.  The claims file must be made 
available to the examiner.  The examiner 
is requested to confirm that the claims 
file was available for review and 
pertinent documents contained in the 
claims file were in fact reviewed.  

(C)  An examination concerning disorders 
of the digestive system to identify the 
characteristics and assess the severity 
of the veteran's service-connected post-
operative vagotomy and pylorplasty 
disability.  All tests and studies 
thought necessary by the examiner should 
be performed.  

The examination report must list all 
diagnoses found concerning the digestive 
system.  Whether the veteran has GERD 
and/or ulcers and whether he has any 
symptoms resulting from a deformed 
duodenal bulb should be addressed 
specifically.  For each disorder of the 
digestive system found, the examiner must 
explain what particular symptoms it has 
produced in the veteran and what 
particular characteristics of the 
disorder were disclosed by any tests or 
studies performed for the examination.  
For each disorder of the digestive system 
found, the examiner must provide an 
opinion as to whether it is at least as 
likely as not that the disorder is 
related to the veteran's post-operative 
vagotomy and pylorplasty.  Then, the 
examiner must provide an opinion as to 
which of the disorders of the digestive 
system that concern the veteran's post-
operative vagotomy and pylorplasty - - 
that is, the post-operative vagotomy and 
pylorplasty and any other disorder of the 
digestive system that the examiner 
believes is as likely as not related to 
the gastritis - - represents the 
predominant disability.  (The term "at 
least as likely as not" does not mean 
within the realm of medical possibility, 
but rather that the medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.)

All opinions expressed in the examination 
report must be accompanied by a full 
rationale.  The claims file must be made 
available to the examiner.  The examiner 
is requested to confirm that the claims 
file was available for review and 
pertinent documents contained in the 
claims file were in fact reviewed.  

5.  Depending on what addition relevant 
medical evidence is obtained in this case 
on remand pursuant to the notice provided 
to the veteran as described in #1 above 
and pursuant to the RO's attempts to 
obain additional medical records, the RO 
should decide whether a dermatology 
examination is necessary under 38 C.F.R. 
§ 3.159(c)(4)(i) to decide the claim for 
service connection for a skin disorder 
(to include scars resulting from such a 
disorder), including consideration based 
on exposure to herbicides during his 
service in Vietnam.  If the RO decides 
that an examination is necessary, it 
should order one.  If it is not 
necessary, the RO should indicate in its 
decision why it determined that such 
examination was not necessary under 
38 C.F.R. § 3.159(c)(4)(i).

5.  Readjudicate the claims of 
entitlement to service connection for 
PTSD, scars resulting from a skin 
condition attributable to exposure to 
herbicides, acute arthritis and for an 
increased rating of post-operative 
vagotomy and pyloroplasty.  The service 
connection claims must be reviewed under 
all relevant theories of entitlement to 
include secondary service connection.  If 
any benefit sought on appeal is not 
granted in full, provide the veteran and 
his representative with a supplemental 
statement of the case.  Allow the veteran 
and his representative appropriate time 
in which to respond.

Thereafter, if in order, the case should be returned to the 
Board for further appellate action.  By this remand, the 
Board intimates no opinion as to the final disposition of any 
remanded issue.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



